Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application	
	Claims 115, 117, 119-122, 126, 128-130,132-134, 142-147 and 149-151 are pending and under examination.
	As discussed in the non-final office action mailed 24 December 2021, Xiao et al. (WO2010002883), i.e. Xiao I,  was applied to meet the requirements of the claims filed 11 August 2021.
Further searching has revealed additional prior art that is applied in new rejections of the claims 115, 117, 119, 120-122, 126, 128-130,132-134, 142-147 and 149-151 to show that methods to characterize target nucleic acid comprising sequence-specific labeling  based on methylation and non-sequence specific labelling are known in the art, i.e. Cao et al. (US20140221218; filed 03 February 2014)  and Xiao et al. (US20130072386), i.e. Xiao II.
Furthermore, double patenting rejections are included that were not addressed in the action mailed 24 December 2021.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Cao et al. as the primary reference:
Cao et al., Dedecker et al., Benders et al., Lam et al. and Chan et al.
Claim(s) 115,117, 119-122, 126,128-130,132, 133, 142-147 and 149-151 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US20140221218; filed 03 February 2014) in view of Dedecker et al. (WO2011150475); Benders et al. (WO2010102257); Lam et al.( Nature biotechnology 30.8 (2012): 771-777), as evidenced by Fujita et al. ("The UCSC genome browser database: update 2011." Nucleic acids research 39.suppl_1 (2010): D876-D882.) and Chan et al. (WO2014043763; filed 20 September 2013). 
Cao et al. teach methods of characterizing nucleic acid molecules comprising labeling one or more regions  at discrete sequence-specific motifs; labelling with an additional label which is not sequence specific; linearizing labelled nucleic acid molecules by passaging the molecules through nanochannels and detecting signals from individual labelled motifs( e.g. entire Cao reference and especially para 0009,pg. 1; para 0009-0020,pg. 1-3). 
Cao et al. teach distribution of the labelled motifs facilitates mapping of the target nucleic acid molecules (e.g. comparative analysis with reference sequence as in para 0017,pg. 2; para 0009-0020,pg. 1-3). 
 Furthermore, Cao et al. teach sequence motif based labelling comprises tagging using a methyltransferase and a modified co-factor, wherein the co-factor comprises a transferable label, including a fluorophore, a quantum dot, a dendrimer, a nanowire, a bead, a hapten, a streptavidin, an avidin, a neutravidin, a biotin, or a reactive group (e.g. para 0020,pg. 2-3; para 0040-0042,pg. 4).
Furthermore, Cao et al. teach non-sequence specific labelling comprising using YOYO-1,  an intercalating agent (e.g. Examples 1-4, pg. 5-6). 
Regarding the requirement wherein the covalent labeling maintains integrity of the plurality of nucleic acid molecules, wherein no phosphodiester bond is broken through said covalent labeling, wherein the at least one repeated motif is a methyltransferase recognition sequence, wherein labeling is effected with a methyltransferase, wherein the genomic region is at least about 4Mb, and wherein the labeled nucleic acid molecules have a length of at least 150kb as required by claim 115:
Cao et al. disclose a method of characterizing target nucleic acid molecules by incorporating a first label to sequence-specific motifs and a secondary non-specific label that intercalates the double stranded structure of the target nucleic acid molecule. Furthermore, Cao et al. teaches labelling using moieties that do not cut DNA, using a methyltransferase and a modified cofactor (e.g. Entire Cao reference and especially … the second sequence motif includes at least one binding site for a methyltransferase, and wherein tagging is performed with the methyltransferase comprising a modified cofactor which includes the second label. In some embodiments, the first and second labels are independently selected from the group consisting of a fluorophore, a quantum dot, a dendrimer, a nanowire, a bead, a hapten, a streptavidin, an avidin, a neutravidin, a biotin, and a reactive group as in para 0020,pg. 2-3; para 0040-0041,pg. 4). 
Additionally, Dedecker et al. teach methods to facilitate optical mapping of target nucleic acid molecules comprising using a methyltransferase and a modified cofactor for covalent modification of target nucleic acid, which allows transfer of reactive amino groups from the cofactor to target DNA that is subsequently labeled with amino- reactive fluorophores (e.g. Such sequence-specifically labelled polynucleotide is hereby generated by reacting said polynucleotide with sequence specific binding enzymes and their cofactor. For instance DNA is reacted with methyltransferase and an s-adenosyl-L-methionine analogue to induce a covalent modification of polynucleotide at target locations determined by the specificity of the polynucleotide methyltransferase enzyme as in lines 29-32,pg. 3- line 1 of pg. 4; the method involves labelling a portion of the biopolymer using a methyltransferase and a modified methyltransferase cofactor which is asynthetically prepared cofactor, for instance Ado- I I-amino as in lines 32-34, pg. 13- lines 1-10, pg. 14; lines 27-31,pg. 14; Example 1-3,pg. 17-18; lines 27-29, Example 8,pg.20).
 Furthermore, Dedecker et al. teach modified  nucleic acid molecules are stretched out, i.e. linearized,  for characterization (e.g. Entire Dedecker reference and especially lines 1-28,pg. 3; lines 29-30,pg. 31).
Furthermore, Dedecker et al. teach modification of 215 methylation recognition sites  over a 48.5 kb  portion of a phage genome ( e.g. lines 16-23, pg. 20).
Additionally, prior to the effective filing date of the claimed invention, Benders et al. teach subjecting large regions of DNA comprising 150kb to at least  4Mb , such as bacterial genomes, to modification using methyltransferase is known in the art ( e.g. para 0042-0044,pg.8; para 0486-0489,pg. 115, WO2010102257).
Therefore, as Cao et al., Dedecker et al. and Benders et al. all teach methods comprising methylation of target nucleic acid, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the combined teachings of Cao et al.  comprising optical mapping comprising labeling using a methyltransferase and a modified cofactor to include optical mapping using a methyltransferase and a modified cofactor  through covalent modification wherein the methyltransferase does not break phosphodiester bonds in the process as taught by Dedecker et al. and to include modification using methyltransferase of large regions of DNA such as bacterial genomes comprising at least  4Mb as taught by Benders et al. because these particular known techniques are recognized as part of the ordinary capabilities of one skilled in the art and that was recognized for achieving the predictable result of labelling and detecting target nucleic acid molecules.
Therefore, the combined teachings of Cao et al., Dedecker et al. and Benders et al. render obvious a method of characterizing a first nucleic acid sample to interrogate a genomic region, comprising: covalently labeling a plurality of nucleic acid molecules in the first nucleic acid sample at at least one repeated motif with a first label, wherein the covalent labeling maintains integrity of the plurality of nucleic acid molecules, wherein no phosphodiester bond is broken through said covalent labeling, wherein labeling is effected with a methyltransferase,  wherein the genomic region is at least about 4Mb, and wherein the labeled nucleic acid molecules have a length of at least 150kb as required by claim 115.
Furthermore, as Cao et al. also teach their labeling methods further comprise additional labelling using the intercalating agent YOYO-1(e.g. Examples 1-4, pg. 5-6); linearizing labelled nucleic acid molecules by passaging the molecules through nanochannels and detecting signals from individual labelled motifs( e.g. entire Cao reference and especially para 0009,pg. 1; para 0009-0020,pg. 1-3), the combined teachings of Cao et al., Dedecker et al. and Benders et al. render obvious the limitations:   marking the plurality of nucleic acid molecules in the first nucleic acid sample with a second label, wherein the second label is distinct from the first label (e.g. YOYO-1); linearizing the plurality of nucleic acid molecules by passing the plurality of nucleic acid molecules into at least one nanochannel; detecting the first label and the second label to produce patterns of the at least one repeated motif of the plurality of nucleic acid molecules; and assembling the patterns of the at least one repeated motif of the plurality of nucleic acid molecules to construct a map of the genomic region as recited in claim 115.
Furthermore, the combined teachings of Cao et al., Dedecker et al. and Benders et al. render obvious the limitations: a method of analyzing a macromolecule for a sequence structure, the method comprising the steps of a) introducing a first label at a plurality of occurrences of a recognition site of the macromolecule to generate a covalently-bound sequence specific label at the plurality of occurrences of the recognition site, wherein no phosphodiester bond is broken through said introducing the first label to the macromolecule, and wherein said introducing the first label comprises contacting said macromolecule with a molecule having methyltransferase activity , wherein the genomic region is at least about 4Mb, and wherein the labeled nucleic acid molecules have a length of at least 150kb as required by claim 130.
Furthermore, the combined teachings of Cao et al., Dedecker et al. and Benders et al. render obvious the limitations: b) labeling the macromolecule with a second label( e.g. YOYO-1); c) passing the macromolecule into a nanochannel to hold the macromolecule in an elongated state; d) detecting the first label to identify a pattern of the recognition site; e) detecting the second label  and f) assembling the pattern of the recognition site of the macromolecule to construct a map of the genomic region as required by claim 130.
Furthermore, the combined teachings of Cao et al., Dedecker et al. and Benders et al. render obvious the limitations: a  method of characterizing a first nucleic acid sample to interrogate a genomic region, comprising: covalently labeling a plurality of nucleic acid molecules in the first nucleic acid sample at at least one repeated motif with a first label, wherein the covalent labeling maintains integrity of the plurality of nucleic acid molecules, wherein no phosphodiester bond is broken through said covalent labeling, wherein the genomic region is at least about 4Mb, and wherein the labeled nucleic acid molecules have a length of at least 150kb as required by claim 142.
Furthermore, the combined teachings of Cao et al., Dedecker et al. and Benders et al. render obvious the limitations: marking the plurality of nucleic acid molecules in the first nucleic acid sample with a second label, wherein the second label is distinct from the first label(e.g. YOYO-1); linearizing the plurality of nucleic acid molecules by passing the plurality of nucleic acid molecules into at least one nanochannel; detecting the first label and the second label to produce patterns of the at least one repeated motif of the plurality of nucleic acid molecules; and assembling the patterns of the at least one repeated motif of the plurality of nucleic acid molecules to construct a map of the genomic region as recited in claim 142.
Regarding the requirement of assembling the patterns of the at least one repeated motif of the plurality of nucleic acid molecules to construct a first map of the genomic region; and comparing the first map of the genomic region to a second map of the genomic region, wherein said second map is of a reference genome, wherein the reference genome comprises sequence information that is stored digitally, and wherein the comparing comprises in silico analysis as required by claims 115 and 142 and regarding limitations (f) and (g) of claim 130:
Cao et al. teach comparative analysis with reference sequence of labelled motifs facilitates mapping of the target nucleic acid molecules (e.g. para 0017,pg. 2; para 0009-0020,pg. 1-3).
 However, the combined teachings of Cao et al., Dedecker et al. and Benders et al.  do not expressly teach the requirement of constructing a first map based on sequence motifs and comparing to a second map comprising in silico analysis.
Like Cao et al., Lam et al. also teach a method of characterizing target nucleic acid molecules by incorporating two different labels, wherein the first label is added to sequence specific motifs and the second label intercalates the target nucleic acid (e.g. 1st para, Generation of sequence motif maps by genome mapping, pg. 772). 
Furthermore, Lam et al. teach their analysis also comprises imaging and map construction, wherein map construction comprises generating a map using the sequence specific motifs and comparing this map to in silico maps, wherein the reference map is from the reference genome build hg19 (e.g. entire Lam reference and especially 1st para, Generation of sequence motif maps by genome mapping section, pg. 772; 3rd para, pg. 772- 1st para, pg. 773, Generation of sequence motif maps by genome mapping section; Fig. 2d, pg. 773; The maps produced by genome mapping generally matched well with the in silico reference maps … genome mapping produced a single map that is identical to the PGF reference map as in 1st para, pg. 774, Genome mapping of the MHC region with 95 BACs section; Fig. 4, pg. 774; Sequence motif map generation section, Online methods, pg. 7 of 7; We first aligned the reads to the current reference genome build hg19 using Bowtie as in Next-generation sequencing of BAC clones section, Online methods, pg. 7 of 7).
 As evidenced by Fujita et al., the hg19 assembly is part of the UCSC genome browser database (e.g. Introduction section, pg. D876-D877; Fig. 1, pg. D878).
Furthermore, Lam et al. teach generating consensus maps of target DNA using 100 data sets of 10X, 20X upto 100X coverage compared to reference maps. Lam teaches that coverage that is higher than 20X coverage results in fewer missed labels, i.e. essentially no missed labels (e.g. 2nd para. Pg. 773).
Therefore, as both Cao et al. and Lam et al. teach methods of characterizing target nucleic acid molecules by incorporating two different labels to facilitate generating maps using sequence motifs, wherein the first label is added to sequence specific motifs and the second label intercalates the target nucleic acid, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the combined teachings of Cao et al., Dedecker et al. and Benders et al.  to include data analysis comprising constructing a first map based on sequence motifs and comparing to in silico maps from the reference genome build hg19 in the UCSC genome browser database as taught by Lam et al., as evidenced by Fujita et al.,  because a skilled artisan would have recognized that this is a particular known technique  that is recognized as part of the ordinary capabilities of one skilled in the art and that was recognized for achieving the predictable result of labelling and detecting target nucleic acid molecules.
 Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the combined teachings of Cao et al., Dedecker et al. and Benders et al.  to include data analysis of consensus maps wherein 100 data sets of 20X or greater coverage are compared to reference maps as taught by Lam as a skilled artisan would have recognized that coverage greater than 20X would result in few missed labels, yielding improved accuracy of mapped distances along target nucleic acid molecules.
Therefore, the combined teachings of Cao et al., Dedecker et al., Benders et al.  and Lam et al., as evidenced by Fujita et al., render obvious the limitations: assembling the patterns of the at least one repeated motif of the plurality of nucleic acid molecules to construct a first map of the genomic region; and comparing the first map of the genomic region to a second map of the genomic region, wherein said second map is of a reference genome, wherein the reference genome comprises sequence information that is stored digitally, and wherein the comparing comprises in silico analysis as required by claim 115.
Furthermore, as both Cao et al. and Lam et al. disclose generating maps based on placement of sequence motifs, the combined teachings of Cao et al., Dedecker et al., Benders et al.  and Lam et al., as evidenced by Fujita et al., render obvious the limitations: f)  assembling the pattern of the recognition site of the macromolecule to construct a first map of the genomic region; and g)    comparing the first map of the genomic region to a second map of the genomic region, wherein said second map is of a reference genome, wherein the reference genome comprises sequence information that is stored digitally, and wherein the comparing comprises in silico analysis as required by claim 130.
Furthermore, the combined teachings of Cao et al., Dedecker et al., Benders et al.  and Lam et al., as evidenced by Fujita et al.,  render obvious the limitations: assembling the patterns of the at least one repeated motif of the plurality of nucleic acid molecules to construct a first map of the genomic region; and comparing the first map of the genomic region to a second map of the genomic region, wherein said second map is of a reference genome, wherein the reference genome comprises sequence information that is stored digitally, and wherein the comparing comprises in silico analysis as required by claim 142.
Regarding the requirement  comprising providing at least one repeated motif has an average repeat frequency of about 5 sites to about 35 sites per 100Kb in the genomic region as required by claims 115, 130 and 142:
As noted above, Cao et al. teach methods for characterizing target nucleic acid comprising labelling sequence motifs using a methyltransferase. 
Furthermore, Dedecker et al. teach modification of methylation recognition sites in a genomic DNA molecule is known in the art (e.g. 215 methylation recognition sites  over a 48.5 kb  portion of a phage genome as in lines 16-23, pg. 20).
Furthermore, prior to the effective filing date of the claimed invention, Chan et al. teach methods are known in the art to determine the CpG density over 100 kb genomic DNA region; wherein sequence comprising at least one CpG site were subjected to analysis (e.g. Entire Chan reference and especially “the "CpG methylation density" of a region is the number of reads showing CpG methylation divided by the total number of reads covering CpG sites in the region (e.g., a particular CpG site, CpG sites within a CpG island, or a larger region). For example, the methylation density for each 100-kb bin in the human genome can be determined from the total number of cytosines not converted after bisulfite treatment (which corresponds to methylated cytosine) at CpG sites as a proportion of all CpG sites covered by sequence reads mapped to the 100-kb region. This analysis can also be performed for other bin sizes, e.g. 50-kb or I-Mb, etc. A region could be the entire genome or a chromosome or part of a chromosome ( e.g. a chromosomal arm)” as in para 0071,pg. 10-11; para 0072,pg. 11; para 0146-0160, pg. 31-35; claims 89 and 92).
 Furthermore, Chan et al. teach an embodiment wherein target nucleic acid are selected based on having a CpG density of > 10 CpG sites(e.g. para 0165,pg. 36).
Furthermore, Chan et al. teach analysis of CpG methylation of 15,000 to 240, 000 molecules is known in the art (e.g. para 0380, pg. 97).
 Therefore, although Chan et al. do not expressly teach the nucleic acid molecules having 5-35 sites over 100 kb genomic region, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the methods of the combined teachings of Cao et al., Dedecker et al., Benders et al. and Lam et al., as evidenced by Fujita et al.,  comprising modifying a plurality of methylation recognition sites in a genomic DNA molecule (e.g. lines 16-23, pg. 20, Dedecker)  to include the methods comprising identifying the density of CpG sites over 100 kb of target genomic DNA region, and selecting target nucleic acid based on CpG density, wherein the target genomic DNA comprises at least ten CpG sites for analysis as taught by Chan et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for characterizing a nucleic acid sample.
Therefore, the combined teachings of Cao et al., Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., and Chan et al. render obvious claims 115, 130 and 142.
Furthermore, as Cao et al. teach non-sequence specific labelling comprising using an intercalating agent such as YOYO-1 (e.g. Examples 1-4, pg. 5-6), the combined teachings of Cao et al., Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., and Chan et al. render obvious claim 117.
Furthermore, Cao et al. teach sequence motif based labelling comprises tagging using a methyltransferase and a modified co-factor, wherein the co-factor comprises a transferable label, including a fluorophore, a quantum dot, a dendrimer, a nanowire, a bead, a hapten, a streptavidin, an avidin, a neutravidin, a biotin, or a reactive group (e.g. para 0020,pg. 2-3; para 0040-0042,pg. 4).
Therefore, the combined teachings of Cao et al., Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., and Chan et al. render obvious claims 119-122.
Furthermore, as Lam et al. teach the benefits of sequence coverage greater than 20X, the combined teachings of Cao et al., Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., and Chan et al. render obvious the limitations: wherein the nucleic acid molecules correspond to at least 20 fold coverage of the genomic region as recited in claim 126.
Furthermore, as Cao et al. and Dedecker et al. teach sequence-specific labeling using methyltransferase for optical mapping and Lam et al. also teach comparative analysis and map assembly and Chan et al. teach analysis of CpG methylation of 15,000 to 240, 000 molecules is known in the art, the combined teachings of Cao et al., Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., and Chan et al. render obvious claims 128 and 129.
Furthermore, as Cao et al. teach non-sequence specific labelling comprising using an intercalating agent such as YOYO-1 (e.g. Examples 1-4, pg. 5-6), the combined teachings of Cao et al., Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., and Chan et al. render obvious claims 132 and 133.
Furthermore, the combined teachings of Cao et al., Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., and Chan et al. render obvious the limitation: wherein the at least one repeated motif is a methyltransferase recognition sequence, and wherein labeling is effected with a methyltransferase and a modified cofactor as recited in claim 143.
Furthermore, the combined teachings of Cao et al., Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., and Chan et al. render obvious the limitation: method of claim 143, wherein the modified cofactor comprises a transferable tag which becomes covalently coupled to the methyltransferase recognition sequence, wherein the transferable tag is selected form the group consisting of a fluorophore, a hapten, a streptavidin, an avidin, a neutravidin, a biotin, or a reactive group as recited in claim 144.
Furthermore, as at least Cao et al. and Dedecker et al. teach labelling comprising using recognition sites for DNA methyltransferase, the combined teachings of Cao et al., Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., and Chan et al. render obvious claim 145- 147.
Furthermore, as Chan et al. teach selecting target nucleic acid based on a density of  at least 10 CpG sites over 100 kb genomic region is known in the art, the combined teachings of Cao et al., Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., and Chan et al. render obvious claims 149 and 150.
Furthermore, as Benders et al. teach subjecting large regions of DNA comprising 150kb to at least  4Mb , such as bacterial genomes, to modification using methyltransferase is known in the art, the combined teachings of Cao et al., Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., and Chan et al. render obvious claim 151.

Cao et al., Dedecker et al., Benders et al., Lam et al., Chan et al. and Tatton et al.
Claim 134 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Cao et al., Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al.,  and Chan et al., as applied to claims 115,117, 119-122, 126,128-130,132, 133, 142-147 and 149-151 above, and further in view of Tatton et al. (Annals of neurology 44.S1 1 (1998): S142-S148.).
The combined teachings of Cao et al., Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., and Chan et al. as applied above are incorporated in this rejection.
 The combined teachings of Cao et al., Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., and Chan et al. disclose a method of characterizing target nucleic acid molecules by incorporating a first label to sequence specific motifs using a methyltransferase and a cofactor that is modified to facilitate transfer of a fluorescent tag, wherein the methyltransferase does not cause a break in the phosphodiester bonds of the target nucleic acid, and a second non-specific label that intercalates the double stranded structure of the target nucleic acid molecule and subsequently generating a map using the sequence specific motifs and comparing to reference in silico maps. 
However, combined teachings of Cao et al., Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., and Chan et al. do not teach claim 134.
Like Cao et al., Tatton et al. also teach a method of characterizing target nucleic acid molecules by incorporating two different labels (Abstract, pg. 1 of 7). Furthermore, Tatton et al. teach one label that attaches to double strand breaks (e.g. BODIPY-dUTP as in Combined Use of ISEL with Fluorescent DNA-Binding Dyes section, pg. 4 of 7; Use of Fluorescent Double-Labeling Methods to Detect Apoptotic Nuclei section, pg. 4-6 of 7).
Therefore, as both Cao et al. and Tatton et al. teach methods of characterizing target nucleic acid molecules by incorporating two different labels, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of combined teachings of Cao et al., Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., and Chan et al. to include a second label that binds to double strand breaks as taught by Tatton as a skilled artisan would have recognized that such labels are known in the art and that using a label that binds to double strand breaks as a second label in the method of Cao would result in the predictable outcome of a method of characterizing and detecting target  nucleic acid molecules.
Therefore, the combined teachings of Cao et al., Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., Chan et al. and Tatton et al. render obvious claim 134.

Xiao II as the primary reference:
Xiao II,  Dedecker et al., Benders et al., Lam et al. and Chan et al.
Claim(s) 115,117, 126,128-130,132, 133, 142, 143, 146 and 149-151 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US20130072386), i.e. Xiao II, in view of Dedecker et al. (WO2011150475); Benders et al. (WO2010102257); Lam et al.( Nature biotechnology 30.8 (2012): 771-777), as evidenced by Fujita et al. ("The UCSC genome browser database: update 2011." Nucleic acids research 39.suppl_1 (2010): D876-D882.) and Chan et al. (WO2014043763; filed 20 September 2013). 
Xiao II teach methods of characterizing a plurality of nucleic acid molecules (e.g. para 0025,pg. 2; para 0099, pg. 8 ) comprising labeling one or more regions  at discrete sequence-specific motifs; labelling with an additional label which is not sequence specific(e.g. Example 4, pg. 9); linearizing labelled nucleic acid molecules by passaging the molecules through nanochannels and detecting signals from individual labelled motifs( e.g. entire Xiao II reference and especially …In some embodiments, the labeling comprises labeling one or more different sequence motifs. In some embodiments, the labeling comprises labeling two or more different sequence motifs by the same or different labels as in para 0013,pg. 1, para 0022,pg. 2; labelling, linearizing and identifying as in para 0017,pg. 2).
Xiao II teach distribution of the labelled motifs facilitates mapping of the target nucleic acid molecules (e.g. comparative analysis with reference sequence as in Example 4, pg. 9).
 Furthermore, Xiao II teach sequence motif based labelling comprises tagging based on methylation pattern (e.g. para 0067,pg. 5; para 0085,pg. 6-7).
Furthermore, Xiao II teach non-sequence specific labelling comprising using an intercalating agent such as YOYO-1 (e.g. Example 4, pg. 9). 
Furthermore, Xiao II teach a plurality of target molecules comprises 10 and at least about 100 macromolecules (e.g. para 0099, pg. 8).
Xiao II disclose a method of characterizing target nucleic acid molecules by incorporating a first label to sequence-specific motifs and a secondary non-specific label that intercalates the double stranded structure of the target nucleic acid molecule. Furthermore, Xiao II teach labelling by methylation pattern (e.g. Entire Xiao II reference and especially para 0067,pg. 5; para 0085,pg. 6-7). 
However, Xiao II do not expressly teach covalent labeling that maintains integrity of target nucleic acid molecules or frequency of sequence motifs in genomic DNA that are recognized by methyltransferase.
 Regarding the requirement wherein the covalent labeling maintains integrity of the plurality of nucleic acid molecules, wherein no phosphodiester bond is broken through said covalent labeling, wherein the at least one repeated motif is a methyltransferase recognition sequence, wherein labeling is effected with a methyltransferase, wherein the genomic region is at least about 4Mb, and wherein the labeled nucleic acid molecules have a length of at least 150kb as required by claim 115:
Dedecker et al. teach methods to facilitate optical mapping of target nucleic acid molecules comprising using a methyltransferase and a modified cofactor for covalent modification of target nucleic acid , which allows transfer of reactive amino groups from the cofactor to target DNA that is subsequently labeled with amino- reactive fluorophores(e.g. Such sequence-specifically labelled polynucleotide is hereby generated by reacting said polynucleotide with sequence specific binding enzymes and their cofactor. For instance DNA is reacted with methyltransferase and an s-adenosyl-L-methionine analogue to induce a covalent modification of polynucleotide at target locations determined by the specificity of the polynucleotide methyltransferase enzyme as in lines 29-32,pg. 3- line 1 of pg. 4; the method involves labelling a portion of the biopolymer using a methyltransferase and a modified methyltransferase cofactor which is asynthetically prepared cofactor, for instance Ado- I I-amino as in lines 32-34, pg. 13- lines 1-10, pg. 14; lines 27-31,pg. 14; Example 1-3,pg. 17-18; lines 27-29, Example 8,pg.20).
 Furthermore, Dedecker et al. teach modified  nucleic acid molecules are stretched out, i.e. linearized,  for characterization (e.g. Entire Dedecker reference and especially lines 1-28,pg. 3; lines 29-30,pg. 31).
Furthermore, Dedecker et al. teach modification of 215 methylation recognition sites  over a 48.5 kb  portion of a phage genome ( e.g. lines 16-23, pg. 20).
Furthermore, prior to the effective filing date of the claimed invention, Benders et al. teach subjecting large regions of DNA comprising 150kb to at least  4Mb , such as bacterial genomes, to modification using methyltransferase is known in the art ( e.g. para 0042-0044,pg.8; para 0486-0489,pg. 115, WO2010102257).
Therefore, as Xiao II, Dedecker et al. and Benders et al. all teach methods comprising methylation of target nucleic acid, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of combined teachings of Xiao II comprising optical mapping comprising labelling based on methylation pattern to include optical mapping using a methyltransferase and a modified cofactor  through covalent modification wherein the methyltransferase does not break phosphodiester bonds in the process as taught by Dedecker et al. and to include modification using methyltransferase of large regions of DNA such as bacterial genomes comprising at least  4Mb as taught by Benders et al. because these particular known techniques are recognized as part of the ordinary capabilities of one skilled in the art and that was recognized for achieving the predictable result of labelling and detecting target nucleic acid molecules.
Therefore, the combined teachings of Xiao II, Dedecker et al. and Benders et al. render obvious a method of characterizing a first nucleic acid sample to interrogate a genomic region, comprising: covalently labeling a plurality of nucleic acid molecules in the first nucleic acid sample at at least one repeated motif with a first label, wherein the covalent labeling maintains integrity of the plurality of nucleic acid molecules, wherein no phosphodiester bond is broken through said covalent labeling, wherein labeling is effected with a methyltransferase,  wherein the genomic region is at least about 4Mb, and wherein the labeled nucleic acid molecules have a length of at least 150kb as required by claim 115.
Furthermore, as Xiao II also teach their labeling methods further comprise additional labelling using the intercalating agent YOYO-1(e.g. Example 4, pg. 9); linearizing labelled nucleic acid molecules by passaging the molecules through nanochannels and detecting signals from individual labelled motifs( e.g. entire Xiao II reference and especially para 0013,pg. 1; Labelling, linearizing and identifying as in para 0017,pg. 2; para 0022,pg. 2), the combined teachings of Xiao II, Dedecker et al. and Benders et al. render obvious the limitations:   marking the plurality of nucleic acid molecules in the first nucleic acid sample with a second label, wherein the second label is distinct from the first label (e.g. YOYO-1); linearizing the plurality of nucleic acid molecules by passing the plurality of nucleic acid molecules into at least one nanochannel; detecting the first label and the second label to produce patterns of the at least one repeated motif of the plurality of nucleic acid molecules; and assembling the patterns of the at least one repeated motif of the plurality of nucleic acid molecules to construct a map of the genomic region as recited in claim 115.
Furthermore, the combined teachings of Xiao II, Dedecker et al. and Benders et al. render obvious the limitations: a method of analyzing a macromolecule for a sequence structure, the method comprising the steps of a) introducing a first label at a plurality of occurrences of a recognition site of the macromolecule to generate a covalently-bound sequence specific label at the plurality of occurrences of the recognition site, wherein no phosphodiester bond is broken through said introducing the first label to the macromolecule , and wherein said introducing the first label comprises contacting said macromolecule with a molecule having methyltransferase activity , wherein the genomic region is at least about 4Mb, and wherein the labeled nucleic acid molecules have a length of at least 150kb as required by claim 130.
Furthermore, the combined teachings of Xiao II, Dedecker et al. and Benders et al. render obvious the limitations: b) labeling the macromolecule with a second label (e.g. YOYO-1); c) passing the macromolecule into a nanochannel to hold the macromolecule in an elongated state; d) detecting the first label to identify a pattern of the recognition site; and e) detecting the second label and f) assembling the pattern of the recognition site of the macromolecule to construct a map of the genomic region as required by claim 130.
Furthermore, the combined teachings of Xiao II, Dedecker et al. and Benders et al. render obvious the limitations: a  method of characterizing a first nucleic acid sample to interrogate a genomic region, comprising: covalently labeling a plurality of nucleic acid molecules in the first nucleic acid sample at at least one repeated motif with a first label, wherein the covalent labeling maintains integrity of the plurality of nucleic acid molecules, wherein no phosphodiester bond is broken through said covalent labeling, wherein the genomic region is at least about 4Mb, and wherein the labeled nucleic acid molecules have a length of at least 150kb as required by claim 142.
Furthermore, the combined teachings of Xiao II, Dedecker et al. and Benders et al. render obvious the limitations: marking the plurality of nucleic acid molecules in the first nucleic acid sample with a second label, wherein the second label is distinct from the first label(e.g. YOYO-1); linearizing the plurality of nucleic acid molecules by passing the plurality of nucleic acid molecules into at least one nanochannel; detecting the first label and the second label to produce patterns of the at least one repeated motif of the plurality of nucleic acid molecules; and assembling the patterns of the at least one repeated motif of the plurality of nucleic acid molecules to construct a map of the genomic region as recited in claim 142.
Regarding the requirement of assembling the patterns of the at least one repeated motif of the plurality of nucleic acid molecules to construct a first map of the genomic region; and comparing the first map of the genomic region to a second map of the genomic region, wherein said second map is of a reference genome, wherein the reference genome comprises sequence information that is stored digitally, and wherein the comparing comprises in silico analysis as required by claims 115 and 142 and regarding limitations (f) and (g) of claim 130:
Xiao II teach comparative analysis of labelled motifs facilitates mapping of the target nucleic acid molecules (e.g. Example 4, pg. 9).
 However, the combined teachings of Xiao II, Dedecker et al. and Benders et al. do not expressly teach the requirement of constructing a first map based on sequence motifs and comparing to a second map comprising in silico analysis.
Like Xiao II, Lam et al. also teach a method of characterizing target nucleic acid molecules by incorporating two different labels, wherein the first label is added to sequence specific motifs and the second label intercalates the target nucleic acid (e.g. 1st para, Generation of sequence motif maps by genome mapping, pg. 772). 
Furthermore, Lam et al. teach their analysis also comprises imaging and map construction, wherein map construction comprises generating a map using the sequence specific motifs and comparing this map to in silico maps, wherein the reference map is from the reference genome build hg19 (e.g. entire Lam reference and especially 1st para, Generation of sequence motif maps by genome mapping section, pg. 772; 3rd para, pg. 772- 1st para, pg. 773, Generation of sequence motif maps by genome mapping section; Fig. 2d, pg. 773; The maps produced by genome mapping generally matched well with the in silico reference maps … genome mapping produced a single map that is identical to the PGF reference map as in 1st para, pg. 774, Genome mapping of the MHC region with 95 BACs section; Fig. 4, pg. 774; Sequence motif map generation section, Online methods, pg. 7 of 7; We first aligned the reads to the current reference genome build hg19 using Bowtie as in Next-generation sequencing of BAC clones section, Online methods, pg. 7 of 7).
 As evidenced by Fujita et al., the hg19 assembly is part of the UCSC genome browser database (e.g. Introduction section, pg. D876-D877; Fig. 1, pg. D878).
Furthermore, Lam et al. teach generating consensus maps of target DNA using 100 data sets of 10X, 20X upto 100X coverage compared to reference maps. Lam teaches that coverage that is higher than 20X coverage results in fewer missed labels, i.e. essentially no missed labels (e.g. 2nd para. Pg. 773).
Therefore, as both Xiao II and Lam et al. teach methods of characterizing target nucleic acid molecules by incorporating two different labels to facilitate generating maps using sequence motifs, wherein the first label is added to sequence specific motifs and the second label intercalates the target nucleic acid, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the combined teachings of Xiao II, Dedecker et al. and Benders et al.  to include data analysis comprising constructing a first map based on sequence motifs and comparing to in silico maps from the reference genome build hg19 in the UCSC genome browser database as taught by Lam et al., as evidenced by Fujita et al.,  because a skilled artisan would have recognized that this is a particular known technique  that is recognized as part of the ordinary capabilities of one skilled in the art and that was recognized for achieving the predictable result of labelling and detecting target nucleic acid molecules.
 Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the combined teachings of Xiao II, Dedecker et al. and Benders et al.  to include data analysis of consensus maps wherein 100 data sets of 20X or greater coverage are compared to reference maps as taught by Lam as a skilled artisan would have recognized that coverage greater than 20X would result in few missed labels, yielding improved accuracy of mapped distances along target nucleic acid molecules.
Therefore, the combined teachings of Xiao II, Dedecker et al., Benders et al.  and Lam et al., as evidenced by Fujita et al., render obvious the limitations: assembling the patterns of the at least one repeated motif of the plurality of nucleic acid molecules to construct a first map of the genomic region; and comparing the first map of the genomic region to a second map of the genomic region, wherein said second map is of a reference genome, wherein the reference genome comprises sequence information that is stored digitally, and wherein the comparing comprises in silico analysis as required by claim 115.
Furthermore, as both Xiao II and Lam et al. disclose generating maps based on placement of sequence motifs, the combined teachings of Xiao II, Dedecker et al., Benders et al.  and Lam et al., as evidenced by Fujita et al., render obvious the limitations: f)  assembling the pattern of the recognition site of the macromolecule to construct a first map of the genomic region; and g)    comparing the first map of the genomic region to a second map of the genomic region, wherein said second map is of a reference genome, wherein the reference genome comprises sequence information that is stored digitally, and wherein the comparing comprises in silico analysis as required by claim 130.
Furthermore, the combined teachings of Xiao II, Dedecker et al., Benders et al.  and Lam et al., as evidenced by Fujita et al.,  render obvious the limitations: assembling the patterns of the at least one repeated motif of the plurality of nucleic acid molecules to construct a first map of the genomic region; and comparing the first map of the genomic region to a second map of the genomic region, wherein said second map is of a reference genome, wherein the reference genome comprises sequence information that is stored digitally, and wherein the comparing comprises in silico analysis as required by claim 142.
Regarding the requirement  comprising providing at least one repeated motif has an average repeat frequency of about 5 sites to about 35 sites per 100Kb in the genomic region as required by claims 115, 130 and 142:
As noted above, Xiao II teach methods for characterizing target nucleic acid comprising labelling comprising a methylation pattern. 
Furthermore, Dedecker et al. teach modification of methylation recognition sites in a genomic DNA molecule is known in the art (e.g. 215 methylation recognition sites  over a 48.5 kb  portion of a phage genome as in lines 16-23, pg. 20).
Furthermore, prior to the effective filing date of the claimed invention, Chan et al. teach methods are known in the art to determine the CpG density over 100 kb genomic DNA region; wherein sequence comprising at least one CpG site were subjected to analysis (e.g. Entire Chan reference and especially “the "CpG methylation density" of a region is the number of reads showing CpG methylation divided by the total number of reads covering CpG sites in the region (e.g., a particular CpG site, CpG sites within a CpG island, or a larger region). For example, the methylation density for each 100-kb bin in the human genome can be determined from the total number of cytosines not converted after bisulfite treatment (which corresponds to methylated cytosine) at CpG sites as a proportion of all CpG sites covered by sequence reads mapped to the 100-kb region. This analysis can also be performed for other bin sizes, e.g. 50-kb or I-Mb, etc. A region could be the entire genome or a chromosome or part of a chromosome ( e.g. a chromosomal arm)” as in para 0071,pg. 10-11; para 0072,pg. 11; para 0146-0160, pg. 31-35; claims 89 and 92).
 Furthermore, Chan et al. teach an embodiment wherein target nucleic acid are selected based on having a CpG density of > 10 CpG sites(e.g. para 0165,pg. 36).
Furthermore, Chan et al. teach analysis of CpG methylation of 15,000 to 240, 000 molecules is known in the art (e.g. para 0380, pg. 97).
 Therefore, although Chan et al. do not expressly teach the nucleic acid molecules having 5-35 sites over 100 kb genomic region,  it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the methods of the combined teachings of Xiao II, Dedecker et al., Benders et al. and Lam et al., as evidenced by Fujita et al., comprising modifying a plurality of methylation recognition sites in a genomic DNA molecule (e.g. lines 16-23, pg. 20, Dedecker) to include the methods comprising identifying the density of CpG sites over 100 kb of target genomic DNA region, and selecting target nucleic acid based on CpG density, wherein the target genomic DNA comprises at least ten CpG sites, for analysis as taught by Chan et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for characterizing a nucleic acid sample.
Therefore, the combined teachings of Xiao II, Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., and Chan et al. render obvious claims 115, 130 and 142.
Furthermore, as Xiao II teach non-sequence specific labelling comprising using an intercalating agent such as YOYO-1 (e.g. Example 4, pg. 9), the combined teachings of Xiao II, Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., and Chan et al. render obvious claim 117.
Furthermore, as Lam et al. teach the benefits of sequence coverage greater than 20X, the combined teachings of Xiao II, Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., and Chan et al.  render obvious the limitations: wherein the nucleic acid molecules correspond to at least 20 fold coverage of the genomic region as recited in claim 126.
Furthermore, as Xiao II and Dedecker et al. teach sequence-specific labeling based on methylation for optical mapping; Lam et al. also teach comparative analysis and map assembly and Chan et al. teach analysis of CpG methylation of 15,000 to 240, 000 molecules is known in the art, the combined teachings of Xiao II, Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., and Chan et al. render obvious claims 128 and 129.
Furthermore, as Xiao II teach non-sequence specific labelling comprising using an intercalating agent such as YOYO-1 (e.g. Example 4, pg. 9), the combined teachings of Xiao II, Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., and Chan et al. render obvious claims 132 and 133.
Furthermore, the combined teachings of Xiao II, Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., and Chan et al. render obvious the limitation: wherein the at least one repeated motif is a methyltransferase recognition sequence, and wherein labeling is effected with a methyltransferase and a modified cofactor as recited in claim 143.
Furthermore, as at least Xiao II and Dedecker et al. teach labelling comprising using recognition sites for DNA methyltransferase, the combined teachings of Xiao II, Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., and Chan et al. render obvious claim 146.
Furthermore, as Chan et al. teach selecting target nucleic acid based on a density of  at least 10 CpG sites over 100 kb genomic region is known in the art, the combined teachings of Xiao II, Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., and Chan et al. render obvious claims 149 and 150.
Furthermore, as Benders et al. teach subjecting large regions of DNA comprising 150kb to at least  4Mb , such as bacterial genomes, to modification using methyltransferase is known in the art, the combined teachings of Xiao II, Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., and Chan et al. render obvious claim 151.

Xiao II, Dedecker et al., Benders et al., Lam et al., Chan et al. and Berlin et al.
Claims 119-122, 144, 145 and 147 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao II, Dedecker et al., Benders et al., Lam et al. , as evidenced by Fujita et al., and Chan et al., as applied to claims 115,117, 126,128-130,132, 133, 142, 143, 146 and 149-151 above, and further in view of Berlin et al. (US 20080206760).
The combined teachings of Xiao II, Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., and Chan et al. as applied above are incorporated in this rejection.
The combined teachings of Xiao II, Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., and Chan et al. render obvious a method comprising labeling target nucleic acid with sequence specific labels using methyltransferase and modified co-factor as well as non-sequence specific label; linearizing labelled molecules during detection and comparing to reference sequence to facilitate mapping and gene assembly.
 However, the combined teachings of Xiao II, Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., and Chan et al. do not expressly teach claims 119-122, 144, 145 and 147.
Like Xiao II and Dedecker et al., Berlin et al. also teach a labeling method comprising using a methyltransferase. Furthermore, Berlin et al. disclose techniques for labelling target DNA comprising CpG dinucleotide sequence motif by contacting the target DNA with a DNA methyltransferase and a modified co- factor, i.e. an S- adenosylmethionine derivative which donates a fluorescent labeled moiety. The methyltransferase transfers the fluorescently labeled moiety from the S- adenosylmethionine derivative, to the methylation consensus sequence, i.e. CpG dinucleotide, in the target molecule (e.g. para 0023-0025, pg. 3). 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify combined teachings of Xiao II, Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., and Chan et al. comprising labeling using a methyltransferase and a modified co-factor, wherein the methyltransferase does not break phosphodiester bonds in the process,  to include labeling methylation regions using a methyltransferase and a fluorescently labelled S-adenosylmethionine co-factor,  as taught by Berlin et al. as a skilled artisan would have recognized that the technique of labelling methylation region of Berlin et al. is a particular known technique  that is recognized as part of the ordinary capabilities of one skilled in the art and that was recognized for achieving the predictable result of labelling and detecting target nucleic acid molecules.
Therefore, as Berlin et al. teach methyltransferase labels with a fluorescent tag, the combined teachings of Xiao II, Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., Chan et al. and Berlin et al. render obvious the limitation: wherein the modified cofactor comprises a transferable tag which becomes covalently coupled to the methyltransferase recognition sequence as recited in claim 119.
Furthermore, as Berlin et al. teach methyltransferase labels with a fluorescent tag, the combined teachings of Xiao II, Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., Chan et al. and Berlin et al. render obvious the limitation: wherein the modified cofactor comprises a detectable tag as recited in claim 120.
Furthermore, the combined teachings of Xiao II, Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., Chan et al. and Berlin et al. render obvious the limitation: wherein the tag is a fluorophore as required by claims 121,122, 145 and 147.
Furthermore, as Berlin et al. teach methyltransferase labels with a fluorescent tag, the combined teachings of Xiao II, Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., Chan et al. and Berlin et al. render obvious the limitation: method of claim 143, wherein the modified cofactor comprises a transferable tag which becomes covalently coupled to the methyltransferase recognition sequence, wherein the transferable tag is selected form the group consisting of a fluorophore as recited in claim 144.

Xiao II, Dedecker et al., Benders et al., Lam et al., Chan et al. and Tatton et al.
Claim 134 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao II, Dedecker et al., Benders et al., Lam et al. and Chan et al., as applied to claims 115,117, 126,128-130,132, 133, 142, 143, 146 and 149-151 above, and further in view of Tatton et al. (Annals of neurology 44.S1 1 (1998): S142-S148.).
The combined teachings of Xiao II, Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., and Chan et al. as applied above are incorporated in this rejection.
 The combined teachings of Xiao II, Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., and Chan et al. disclose a method of characterizing target nucleic acid molecules by incorporating a first label to sequence specific motifs using a methyltransferase and a cofactor that is modified to facilitate transfer of a fluorescent tag, wherein the methyltransferase does not cause a break in the phosphodiester bonds of the target nucleic acid, and a second non-specific label that intercalates the double stranded structure of the target nucleic acid molecule and subsequently generating a map using the sequence specific motifs and comparing to reference in silico maps. 
However, combined teachings of Xiao II, Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., and Chan et al. do not teach claim 134.
Tatton et al. also teach a method of characterizing target nucleic acid molecules by incorporating two different labels (Abstract, pg. 1 of 7). Furthermore, Tatton et al. teach one label that attaches to double strand breaks (e.g. BODIPY-dUTP as in Combined Use of ISEL with Fluorescent DNA-Binding Dyes section, pg. 4 of 7; Use of Fluorescent Double-Labeling Methods to Detect Apoptotic Nuclei section, pg. 4-6 of 7).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of combined teachings of Xiao II, Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., and Chan et al. to include a second label that binds to double strand breaks as taught by Tatton as a skilled artisan would have recognized that such labels are known in the art and that using a label that binds to double strand breaks as a second label in the method of Cao would result in the predictable outcome of a method of characterizing and detecting target  nucleic acid molecules.
Therefore, the combined teachings of Xiao II, Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., Chan et al. and Tatton et al. render obvious claim 134.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



U.S.Patent No. 9,809,855
Claims 115, 117, 119-122, 126, 128-130,132-134, 142-147 and 149-151 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,809,855 in view of Cao et al. (US20140221218; filed 03 February 2014);  Xiao et al. (US20130072386), i.e. Xiao II; Dedecker et al. (WO2011150475); Benders et al. (WO2010102257); Lam et al. ( Nature biotechnology 30.8 (2012): 771-777), as evidenced by Fujita et al. ("The UCSC genome browser database: update 2011." Nucleic acids research 39.suppl_1 (2010): D876-D882.) ;Chan et al. (WO2014043763; filed 20 September 2013); Berlin et al. (US20080206760) and Tatton et al. (Annals of neurology 44.S1 1 (1998): S142-S148.).
	Claims 1-15 of U.S. Patent No. 9,809,855 recite methods comprising labelling target nucleic acid molecules; moving the labelled molecules through nanochannels and mapping to reference sequence to facilitate identification of target nucleic acid molecules, wherein the first labeling comprises tagging with a methyltransferase  and wherein the method further comprises labeling with a non-sequence specific label. 
Claims 1-15 of U.S. Patent No. 9,809,855 do not expressly teach modified cofactors as required by the instant claims. 
However, these features are known in the art. As noted the rejections above, the combined teachings of Cao et al., Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., and Chan et al. render obvious claims 115, 117, 119, 120-122, 126, 128-130,132-134, 142-147 and 149-151. Furthermore, the combined teachings of Xiao II, Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., Chan et al. render obvious claims 115,117, 126,128-130,132, 133, 142, 143, 146 and 149-151. Furthermore, the combined teachings of Xiao II, Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., Chan et al. and Berlin et al. render obvious claims 119-122, 144, 145 and 147. Furthermore, the additional teachings of Tatton et al. render claim 134 obvious. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify  the method of claims 1-15 of U.S. Patent No. 9,809,855  to include combined teachings of Cao et al., Xiao II, Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., Chan et al., Berlin et al.  and Tatton et al. as discussed in the rejections above because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of labelling and detecting target nucleic acid molecules to facilitate mapping and gene assembly.

Application No. 14/897,213
Claims 115, 117, 119-122, 126, 128-130,132-134, 142-147 and 149-151 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 90-95, 97-105, 107-109 and 111-115 of copending Application No. 14/897,213 in view of Cao et al. (US20140221218; filed 03 February 2014);  Xiao et al. (US20130072386), i.e. Xiao II; Dedecker et al. (WO2011150475); Benders et al. (WO2010102257); Chan et al. (WO2014043763; filed 20 September 2013); Berlin et al. (US20080206760) and Tatton et al. (Annals of neurology 44.S1 1 (1998): S142-S148.).
Claims 90-95, 97-105, 107-109 and 111-115 of copending Application No. 14/897,213 recite methods comprising labelling target nucleic acid molecules; moving the labelled molecules through nanochannels and mapping to reference sequence to facilitate identification of target nucleic acid molecules.
Claims 90-95, 97-105, 107-109 and 111-115 of copending Application No. 14/897,213  do not expressly teach labeling comprises tagging with a methyltransferase  and modified cofactors or  labeling with a non-sequence specific label as required by the instant claims. 
However, these features are known in the art. As noted the rejections above, the combined teachings of Cao et al., Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., and Chan et al. render obvious claims 115, 117, 119, 120-122, 126, 128-130,132-134, 142-147 and 149-151. Furthermore, the combined teachings of Xiao II, Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., Chan et al. render obvious claims 115,117, 126,128-130,132, 133, 142, 143, 146 and 149-151. Furthermore, the combined teachings of Xiao II, Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., Chan et al. and Berlin et al. render obvious claims 119-122, 144, 145 and 147. Furthermore, the additional teachings of Tatton et al. render claim 134 obvious. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify  the method of 90-95, 97-105, 107-109 and 111-115 of copending Application No. 14/897,213  to include combined teachings of Cao et al., Xiao II, Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., Chan et al., Berlin et al. and Tatton et al. as discussed in the rejections above because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of labelling and detecting target nucleic acid molecules to facilitate mapping and gene assembly.
This is a provisional nonstatutory double patenting rejection.

Application No. 16/909,884
Claims 115, 117, 119-122, 126, 128-130,132-134, 142-147 and 149-151 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3-12, 16- 18 and 21-29 of copending Application No. 16/909,884 in view of Cao et al. (US20140221218; filed 03 February 2014);  Xiao et al. (US20130072386), i.e. Xiao II; Dedecker et al. (WO2011150475); Benders et al. (WO2010102257); Chan et al. (WO2014043763; filed 20 September 2013); Berlin et al. (US20080206760) and Tatton et al. (Annals of neurology 44.S1 1 (1998): S142-S148.).
Claims 1,3-11, 16- 18 and 21-29 of copending Application No. 16/909,884 recite methods comprising labelling target nucleic acid molecules; moving the labelled molecules through nanochannels and mapping to reference sequence to facilitate identification of target nucleic acid molecules, wherein the first labeling comprises tagging with a methyltransferase  and wherein the method further comprises labeling with a non-sequence specific label. 
Furthermore, claim 12 of copending Application No. 16/909,884 recites stretching the plurality of target nucleic acids.
Claims 1,3-12, 16- 18 and 21-29 of copending Application No. 16/909,884  do not expressly teach linearizing a plurality of nucleic acid molecules as required by the instant claims. 
However,  these features are known in the art. As noted the rejections above, the combined teachings of Cao et al., Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., and Chan et al. render obvious claims 115, 117, 119, 120-122, 126, 128-130,132-134, 142-147 and 149-151. Furthermore, the combined teachings of Xiao II, Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., Chan et al. render obvious claims 115,117, 126,128-130,132, 133, 142, 143, 146 and 149-151. Furthermore, the combined teachings of Xiao II, Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., Chan et al. and Berlin et al. render obvious claims 119-122, 144, 145 and 147. Furthermore, the additional teachings of Tatton et al. render claim 134 obvious. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify  the method of claims 1,3-12, 16- 18 and 21-29 of copending Application No. 16/909,884  to include combined teachings of Cao et al., Xiao II, Dedecker et al., Benders et al., Lam et al., as evidenced by Fujita et al., Chan et al., Berlin et al.  and Tatton et al. as discussed in the rejections above because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of labelling and detecting target nucleic acid molecules to facilitate mapping and gene assembly.
This is a provisional nonstatutory double patenting rejection.



Response to the Arguments
New rejections are set forth to address the amended claims. Furthermore, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Additionally, further searching revealed art that is applied to meet the requirements of the amended claims. These references include Cao et al. (US20140221218; filed 03 February 2014);  Xiao et al. (US20130072386), i.e. Xiao II; Dedecker et al. (WO2011150475); and Chan et al. (WO2014043763; filed 20 September 2013).
Furthermore, double patenting rejections are included that were not addressed in the action mailed 24 December 2021.  
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/             Primary Examiner, Art Unit 1639